Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 20 April 2021.  Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 are now pending in this application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2021 was filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonker et al (USPG Pub No. 20170323028A1; Jonker hereinafter) in view of Mokbel et al (USPG Pub No. 20160299910A1; Mokbel hereinafter) further in view of Albrecht et al (USPG Pub No. 20190057110A1; Albrecht hereinafter).

As for Claim 1, Jonker teaches, A computer-implemented method comprising: 
accessing, by a processing unit, an existing layer representing geospatial-temporal data at a selected timestamp (see pp. [0022], [0028]; e.g., the reference of Jonker provides multi-resolution data visualization of large data sets, where the reference teaches of providing tile-based visual analytics to support geospatial representation of big data in an original data set and facilitate investigation using common web browsers. The reference teaches of requesting tiles of a tile hierarchy providing an interactive visual representation, where the tiles are in successive degrees of resolution {increasing/decreasing} as tile layers/levels.  Tiles can be filtered by tile attributes via user interactions delivered via the queries); 
generating, by the processing unit, a first overview layer of the existing layer by iteratively aggregating each cluster of cells of the existing layer into a corresponding 
“generating a pyramid of a plurality of overview layers with decreasing resolution, based on the first overview layer and the existing layer (see pp. [0007]; e.g., Stated assigning the first level layout data to a first data tile of a hierarchy of data tiles; assigning the second level layout data to a second data tile of the hierarchy of data tiles, such that the second data tile contains the second level layout data of a lower resolution of the node-link data than first level layout data of the first data tile, the first data tile and the second data tile being in different levels of the hierarchy of data tiles”, reading on Applicant’s claimed limitation, as layers have lowered/decreasing resolution as different levels are accessed); 
“wherein each overview layer in the plurality of overview layers has a corresponding resolution” (see pp. [0007], [0057-0058]; e.g., According to paragraphs [0057-0058], the highest level in the hierarchy having a single tile can summarize the whole graph data, and each subsequent level of the hierarchy can have “4(z) tiles”, where “z” represents the “zoom” level, indicative of differing resolutions for each tile of the tile pyramid.  As stated above, paragraph [0007] reads on Applicant’s claimed limitation, as layers have lowered/decreasing resolution as different levels are accessed); and 
“each overview layer has a lower resolution than a previous overview layer in the pyramid” (see pp. [0007], [0057-0058]; e.g., As stated within this communication, subsequent levels of the tile hierarchy can have varying zoom levels represented by the variable (z), indicative of differing resolutions for each tile of the tile pyramid, and 
“receiving a query relating to the geospatial-temporal data in the existing layer and to a subject geographic region” (see pp. [0022], [0058], [0065]; e.g., according to the cited paragraph [0058], the user can request various portions/quadrants of an entire data set represented in the tile level of the visual representation to limit the scope of the dataset rendered on the display.  Additionally, the reference teaches of client queries requesting tiles by coordinate level and information level.  Paragraph [0065] teaches of identifying the relationships within communities, such as established connections between large communities in geographically diverse locations {i.e. England and West Africa}); and
processing the query with reference to the first overview layer (see pp. [0022], [0051]; e.g., as stated at least within the cited paragraphs, user query requests sent to a back end system can produce dynamically rendered image tiles sent to the client application on-demand, where tiles can be requested by coordinate, level, and information layer as images or structured data objects for rendering).
The reference of Jonker does not appear to explicitly recite the limitations of, “dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying resolutions”, and “for each cell of the quadtree, converting a respective key of the cell into a corresponding key of an applicable overview layer, of the plurality of overview layers, matching a respective resolution of the cell”.
dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying resolutions” (see Fig. 5; see pp. [0051-0052], [0066-0067]; e.g., the reference of Mokbel serves as an enhancement to the teachings of the primary Jonker reference by teaching of a method of a satellite data service including an aggregate spatio-temporal index system which uses an aggregate quad tree to index satellite data in a spatial hierarchy, where the aggregate quad tree includes leaf nodes and aggregate nodes. The aggregate quad tree has four child nodes, where each of the four child nodes is one of four quadrant partitions in a two dimensional space.  Figure 5 provides an illustration of a geographic region apparently divided into a plurality of “cells” having varying levels of resolution {i.e. level 0, level 1, level 2}.  According to at least paragraphs [0066-0067], a visualization component is utilized for the generation of a heat map which visualizes a query answer by generating multi-level images for visualizing different regions and zoom levels, corresponding to a geographic map {i.e. Fig. 5; geographic region} for the spatial range in the query.  The visualization component uses a map function to partition data using a uniform grid to generate cells.  These teachings of Mokbel clearly read on Applicant’s claimed limitation as an aggregate quad tree uses satellite data pertaining to a geographic region to be divided into a plurality of cells having varying resolutions, as illustrated at least within Figure 5 and the pertinent citations presented above) ; and 
“for each cell of the quadtree, converting a respective key of the cell into a corresponding key of an applicable overview layer, of the plurality of overview layers, matching a respective resolution of the cell” (see pp. [0006-0008]; e.g.,  Earlier text of 
The combined references of Jonker and Mokbel are considered analogous art for being within the same field of endeavor, which is multi-resolution data visualization of large data sets, including continuously collected satellite data. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed where each of the plurality of cells includes a spatial key, which represents the location of that cell and a resolution which indicates the resolution of the cell”.
The reference of Albrecht recites the limitations of, 
“where each of the plurality of cells includes a spatial key, which represents the location of that cell and a resolution which indicates the resolution of the cell” (see pp. [0063-0065]; e.g., the reference of Albrecht serves as an enhancement to the teachings of Jonker and Mokbel by providing systems and subsystems for assigning grid coordinate values corresponding to a plurality of grid cells, and overlaying the grid cells on an initial data set.  According to at least paragraph [0063], a “data fusing processor” links tempo-spatial raster data to vector format objects, where vector data includes at least a “point” and the point includes a single geospatial coordinate representative of the location of a store, for example.  The linking of tempo-spatial raster data with vector format objects represents the layering of data. Paragraph [0064] teaches that a raster grid includes a plurality of raster cells, with each raster cell being identified by a corresponding set of coordinates {i.e. latitude/longitude coordinates} considered 
The combined references of Jonker, Mokbel and Albrecht are considered analogous art for being within the same field of endeavor, which is multi-resolution data visualization of large data sets through data processing of high volume data in database systems. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of key {latitude/longitude} and resolution data for a plurality of geographical/ spatial raster grid cells, as taught by Albrecht, with the methods of Mokbel and Jonker in order to utilize queries for the obtaining of vectorized raster data and/or rasterized vector data information (Albrecht; [0061-0062])

As for Claim 3, Jonker teaches, 
the query comprises a filtering query (see pp. [0028]; e.g., the reference of Jonker teaches of users having the ability to filter tile views by attributes via user interactions delivered via queries); 

processing the query with reference to the overview layer further comprises recursively examining the plurality of overview layers to identify a set of aggregate cells of the plurality of overview layers that are relevant to the filtering query (see pp. [0040], [0055]; e.g., Jonker teaches of applying at least a recursive force-driven layout to the community layout in any particular level of the community hierarchies in order to increase visual separation between communities and distinguishing communities and relationships between them.  According to at least paragraph [0055], users can filter tile views by attributes such as node degree or overlay analytics and aggregate summaries for each tile, reading on Applicant’s aggregation of cells of overview layers relevant to a filtering query). 
the community hierarchy 224 depicted has two example levels 222, such that by example the first level is a base level 222 of the community hierarchy 224 and the second level is a next level 222 at a node-link resolution lower than the node-link resolution exhibited by the first level 222”).

As for Claim 5, Jonker teaches, applying the aggregation statistic to the cluster of cell comprises determining a pixel count of the cluster of cells (see pp. [0021], [0039-0040]; e.g., As stated within paragraph [0021], Jonker teaches that at each zoom level, nodes can be consistently sized relative to the screen pixel size to ensure clarity.  Paragraphs [0039-0040] teach of at least a graph layout engine using an algorithm for determining separate statistics for the layouts on each hierarchical level, including the number of nodes and links and the minimum and maximum radii for the communities, where community cardinality can be proportional to geometric size); and 

identifying one or more pixels missing data; and wherein identifying the one or more pixels missing data comprises recursively examining the plurality of overview layers to identify a set of aggregate cells, of the plurality of overview layers, indicating at least one missing pixel (see pp. [0021]; e.g., the reference of Jonker teaches that at each zoom level, nodes can be consistently sized relative to the screen pixel size to ensure clarity.  Visualization properties can be adjusted by the user, such as changing node diameter, to adjust emphasis as requested for visualization representation.  Raw data sets are differentiated at different hierarchical levels, where strength of relationship between connected nodes can be visualized to depict strength, distribution, and/or density of clusters of links.  Optical fall off can be a technique used to inhibit visual clutter interfering with the visibility of connections and leading to distant off screen nodes, thus, accounting for data representing off screen nodes within one or more tile visualizations at different hierarchical levels). 
As for Claim 7, Jonker teaches, wherein iteratively aggregating each cluster of cells of the existing layer into the corresponding lower-resolution cell of the first overview layer comprises, for each cluster of cells in the existing layer, down-sampling data in the cluster of cells to determine a value of the lower-resolution cell of the first overview layer (see pp. [0030], [0036-0038]; e.g., the reference of Jonker teaches of  initiating community clustering/aggregation by a community generation engine, which iteratively groups related nodes in the dataset across numerous hierarchical levels of a the community hierarchy 224 depicted has two example levels 222, such that by example the first level is a base level 222 of the community hierarchy 224 and the second level is a next level 222 at a node-link resolution lower than the node-link resolution exhibited by the first level 222”.  Additionally, the cited paragraphs [0036-0038] discuss the iterative application of at least a layout algorithm and/or quadtree decomposition in order to determine the final layout of communities on each hierarchy level). 

Claims 8, 10-12 & 14 amount to a data analytics platform comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3-5 & 7.  Accordingly, Claims 8, 10-12 & 14 are rejected for substantially the same reasons as presented above for Claims 1, 3-5 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Jonker; see pp. [0020-0021]; e.g., method for implementation integrating hardware and software components).


Claims 15 & 17-20 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3-5 & 7, respectively.  Accordingly, Claims 15 & 17-20 are rejected for substantially the same reasons as presented above for Claims 1, 3-5 & 7 and based on see pp. [0020-0021]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to Jonker’s alleged failure to teach the subject matter of at least amended Claims 1, 8 & 15, which now include the claim limitations of cancelled Claims 2, 6, 9, 13 & 16, respectively, have been fully considered and are persuasive in-part.  See further explanation below.
Upon further consideration and in direct response to Applicant’s claim amendments, a new ground(s) of rejection for Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 is made in view of the Mokbel et al (USPG Pub No. 20160299910A1) and Albrecht et al (USPG Pub No. 20190057110A1) references.

With respect to applicant’s argument that, 
“Applicants respectfully submit that Jonker fails to teach, disclose or suggest dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying resolutions. Jonker teaches allowing users to create custom layered visualizations representations 10 of the data set 200 represented in the tile 14 data. Jonker teaches a layered data visualization system in which each layer represents a different level of abstraction. However, Jonker does not teach dividing a geographic region into a quadtree that includes a plurality of cells of varying resolutions, i.e., a plurality of cells from a combination of different levels.”

Examiner is persuaded and now utilizes the Mokbel reference to cure the deficiencies of the Jonker reference, at least within paragraphs [0051-0052] & [0066-0067], as Mokbel serves as an enhancement to the teachings of the primary Jonker reference by teaching of a method of a satellite data service including an aggregate spatio-temporal index system which uses an aggregate quad tree to index satellite data in a spatial hierarchy, where the aggregate quad tree includes leaf nodes and aggregate nodes. The aggregate quad tree has four child nodes, where each of the four child nodes is one of four quadrant partitions in a two dimensional space, as discussed within this communication above.


With respect to applicant’s argument that,
“Furthermore, Applicants respectfully submit that Jonker fails to teach, disclose or suggest that each of the plurality of cells includes a spatial key, which represents the location of that cell, and a resolution which indicates the resolution of the cell, as required by claim 1.”

Examiner has been persuaded in regards to Applicant’s argument, as the corresponding limitation for the plurality of cells including a “spatial key” and a “resolution”, has been newly amended and is now being addressed through the application of the Albrecht et al reference, which reads on the limitation of, “the plurality of cells includes a spatial key, which represents the location of that cell, and a resolution which indicates the resolution of the cell”, taught at least within the cited paragraphs [0040-0041] & [0063-0066], as discussed within this communication above.
Conclusion

The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Antony et al (US Patent No. 7426455B1) teaches optimal Boolean set operation generation among polygon-represented regions. 
***Reinhardt et al (US Patent No. 8989434B1) teaches of an interactive geo-references source imagery viewing system and method.
***Antoine et al (US Patent No. 20070064005A1) teaches collaborative environments in a graphical information system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        

/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/3/2021